Exhibit 10.8

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of April 1, 2013 (the “Agreement”),
is entered into by and among Hawk Acquisition Sub, Inc., a Pennsylvania
corporation (the “Merger Sub”), Hawk Acquisition Intermediate Corporation II
(“Holdings”), as a Guarantor and Wells Fargo Securities, LLC for itself and on
behalf of J.P. Morgan Securities LLC, Barclays Capital Inc., Citigroup Global
Markets Inc. and the other initial purchasers set forth on Schedule I to the
Purchase Agreement (as defined below) (the “Initial Purchasers”).

Holdings, Merger Sub and the Initial Purchasers are parties to the Purchase
Agreement dated March 22, 2013 (the “Purchase Agreement”), which provides for
the sale by Merger Sub to the Initial Purchasers of $3,100 million aggregate
principal amount of Merger Sub’s 4.25% Second Lien Senior Secured Notes due 2020
(the “Notes”) and together with the Guarantees (as defined below) (the
“Securities”).

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company (as defined below) and the Guarantors (as defined below) have agreed
to provide to the Initial Purchasers and the Market Maker (as defined herein)
and their direct and indirect transferees the registration rights set forth in
this Agreement. The execution and delivery of this Agreement is a condition to
the closing under the Purchase Agreement.

Merger Sub, Hawk Acquisition Holding Corporation, a Delaware corporation
(“Parent”), and H.J. Heinz Company, a Pennsylvania corporation (“HJH”), have
entered into an Agreement and Plan of Merger, dated as of February 13, 2013 as
amended as of March 4, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Merger Agreement”), pursuant to which Merger Sub will be
merged with and into HJH (the “Merger”), and as a result HJH will continue as
the surviving corporation and an affiliate of each of 3G Special Situations Fund
II, L.P. (“3G”) and Berkshire Hathaway, Inc. (“Berkshire”). Upon the
consummation of the Merger, HJH, shall assume all rights and obligations of
Merger Sub under this Agreement.

The Notes will initially be issued by Merger Sub and guaranteed by Holdings on a
senior second-priority secured basis. Upon the entering into of the Supplemental
Indenture (as defined below), HJH will assume the obligations of Merger Sub
under the Notes, and the Notes will be guaranteed (together with Holdings’
guarantee, the “Guarantees”) on a senior second priority secured basis, in each
case by each of the Company’s subsidiaries listed on Schedule 2 to the Purchase
Agreement (the “Subsidiary Guarantors”).

Immediately upon consummation of the Merger, HJH and each Subsidiary Guarantor
(other than Holdings) will enter into a joinder agreement to this Agreement (the
“Joinder to the Registration Rights Agreement”), a form of which is attached
hereto as Annex A, pursuant to which it will become a party to this Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any affiliate of the Company that issues a
Guarantee under the Indenture after the date of this Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall mean Merger Sub prior to the Merger and, upon consummation of
the Merger and HJH’s entering into of the Joinder to the Registration Rights
Agreement, shall mean HJH and shall also include HJH’s successors.

“Escrow Release Date” shall have the meaning set forth in the Purchase
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior secured second lien notes issued by the
Company and guaranteed by the Guarantors under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Registrable Securities in exchange for Securities pursuant to the Exchange
Offer.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantees” shall mean the guarantees of the Notes and guarantees of the
Exchange Securities, by the Guarantors under the Indenture.

 

-2-



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings, each guarantor that enters into the Joinder to
the Registration Rights Agreement and any Additional Guarantors and shall also
include any Guarantor’s successors.

“HJH” shall have the meaning set forth in the preamble hereof.

“Holder Notice” shall have the meaning set forth in Section 2(b) hereof.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 7 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers and where the context
requires, the Market Maker.

“Holdings” shall have the meaning set forth in the preamble.

“Indemnified Person” shall have the meaning set forth in Section 6(d) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 6(d) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
April 1, 2013, among Merger Sub, Holdings and Wells Fargo Bank, National
Association, as trustee and collateral agent, as the same may be amended and
supplemented (including by the Supplemental Indenture) from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issuer Information” shall have the meaning set forth in Section 6(a) hereof.

“Joinder to the Registration Rights Agreement” shall have the meaning set forth
in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates (other than the
Market Maker) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage or amount; and
provided, further, that if the Company shall issue any additional Securities
under the Indenture prior to consummation of the Exchange Offer or, if
applicable, the effectiveness of any Shelf Registration Statement, such
additional Securities and the Registrable Securities to which this Agreement
relates shall be treated together as one class for purposes of determining
whether the consent or approval of Holders of a specified percentage of
Registrable Securities has been obtained.

“Market Maker” shall have the meaning set forth in Section 5(a) hereof.

 

-3-



--------------------------------------------------------------------------------

“Market Maker’s Information” shall have the meaning set forth in Section 5(d)
hereof.

“Market Making Registration Statement” shall mean the registration statement
referred to in Section 5(a)(i) hereof and all amendments and supplements to any
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Merger” shall have the meaning set forth in the preamble.

“Merger Sub” shall have the meaning set forth in the preamble.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including (i) any preliminary prospectus and (ii) any such prospectus
as amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement or (ii) when such Securities cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one firm of counsel for
any Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities, which firm shall be selected by
the Underwriters or the Majority Holders), (iii) the costs incident to the
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the fees and
disbursements of one counsel for the Holders (which counsel shall be selected by
the Majority Holders and which counsel may

 

-4-



--------------------------------------------------------------------------------

also be counsel for the Initial Purchasers), (viii) the fees and disbursements
of counsel for the Market Maker and (ix) the fees and disbursements of the
independent public accountants of the Company and the Guarantors, including the
expenses of any special audits or “comfort” letters required by or incident to
the performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement including, without
limitation, the Market Making Registration Statement, and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Supplemental Indenture” shall mean the supplemental indenture to be entered
into by HJH and each Subsidiary Guarantor (other than Holdings).

“Target Registration Date” shall mean the date which is 365 days from the Escrow
Release Date.

“Trigger Date” shall have the meaning set forth in Section 2(d) hereof.

 

-5-



--------------------------------------------------------------------------------

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

“Wells Fargo” shall mean Wells Fargo Securities, LLC.

2. Registration Under the Securities Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
reasonable best efforts to (i) cause to be filed an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities and (ii) have such Registration Statement
remain effective until 180 days after the date the Exchange Offer Registration
Statement became effective for use by one or more Participating Broker-Dealers.
The Company and the Guarantors shall commence the Exchange Offer promptly after
the Exchange Offer Registration Statement is declared effective by the SEC and
use their reasonable best efforts to complete the Exchange Offer not later than
60 days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days (in accordance with the Exchange Act) from the date such notice
is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
last Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange, such other information as may be
reasonably required to identify the Securities to be withdrawn and a statement
that such Holder is withdrawing its election to have such Securities exchanged
or (B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

 

-6-



--------------------------------------------------------------------------------

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company or any Guarantor and (iv) if such
Holder is not a broker-dealer, that it is not engaged in, and does not intend to
engage in, the distribution of the Exchange Securities. Each Holder hereby
acknowledges and agrees that any broker-dealer and any such Holder using the
Exchange Offer to participate in a distribution of the securities to be acquired
in the Exchange Offer (1) could not under SEC policy as in effect on the date of
this Agreement rely on the position of the SEC enunciated in Morgan Stanley and
Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the SEC’s letter to Shearman &
Sterling dated July 2, 1993, and similar no-action letters, and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Registrable Securities acquired by such
Holder directly from the Company.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the

 

-7-



--------------------------------------------------------------------------------

Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff and customary conditions relating to the delivery of Securities or
other actions customarily taken by Holders participating in the Exchange Offer
or the execution and delivery of customary documentation relating to the
Exchange Offer.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) a Holder participating in the Exchange Offer does not receive
Exchange Securities on the date of the exchange that may be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Company within the meaning of
the Securities Act) and notifies (a “Holder Notice”) the Company within 30 days
after such Holder first becomes aware of such restrictions, (iii) the Exchange
Offer is not for any other reason completed by the Target Registration Date or
(iv) upon receipt of a written request (a “Shelf Request”) from any Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their reasonable best efforts to cause to be filed, as soon as
practicable after such determination, date, Holder Notice or Shelf Request, as
the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement become effective.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) or (iv) of the preceding
sentence, the Company and the Guarantors shall use their reasonable best efforts
to file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the earlier
of (i) such period as will terminate when the Securities covered by the Shelf
Registration Statement cease to be Registrable Securities and (ii) such time as
all the Registrable Securities covered by the Shelf Registration Statement have
been sold pursuant to the Shelf Registration Statement (the “Shelf Effectiveness
Period”). The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement, Prospectus or Free Writing Prospectus, as the case may
be, to become usable as soon as thereafter practicable. The Company and the
Guarantors agree to furnish to the Holders of Registrable Securities registered
on such Shelf Registration Statement copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

 

-8-



--------------------------------------------------------------------------------

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder, including the Market Maker, shall pay all underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, is not effective by the Target Registration Date, the interest rate on
the Registrable Securities will be increased by (i) 0.25% per annum for the
first 90-day period immediately following the Target Registration Date and
(ii) an additional 0.25% per annum with respect to each subsequent 90-day
period, in each case until the Exchange Offer is completed or the Shelf
Registration Statement, if required hereby, becomes effective, up to a maximum
total increase of 1.00% per annum. In the event that the Company receives a
Holder Notice or Shelf Request pursuant to Section 2(b)(iii) or 2(b)(iv), and
the Shelf Registration Statement required to be filed thereby has not become
effective by the later of the Target Registration Date or (y) 90 days after
delivery of such Holder Notice or Shelf Request (such later date, the “Shelf
Additional Interest Date”), then the interest rate on the Registrable Securities
will be increased by (i) 0.25% per annum for the first 90-day period payable
commencing from one day after the Shelf Additional Interest Date and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until the Shelf Registration Statement becomes effective, up to a
maximum total increase of 1.00% per annum.

If the Shelf Registration Statement, if required hereby, is effective and
thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 30 days (whether or not consecutive) in
any 12-month period (the 30th such date, the “Trigger Date”), then the interest
rate on the Registrable Securities will be increased by (i) 0.25% per annum for
the first 90-day period immediately following the Trigger Date and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, up to
a maximum increase of 1.0% per annum, and ending on such date that the Shelf
Registration Statement is again effective or the Prospectus again becomes
usable.

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

-9-



--------------------------------------------------------------------------------

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall promptly:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their reasonable best efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities included on such Shelf Registration Statement, to counsel for the
Initial Purchasers, to counsel for such Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, preliminary prospectus or Free Writing Prospectus,
and any amendment or supplement thereto, as such Holder, counsel or Underwriter
may reasonably request in order to facilitate the sale or other disposition of
the Registrable Securities thereunder; and the Company and the Guarantors
consent to the use of such Prospectus, preliminary prospectus or such Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each of the Holders of Registrable Securities and any such
Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus,
preliminary prospectus or such Free Writing Prospectus or any amendment or
supplement thereto in accordance with applicable law;

(v) in the case of an Exchange Offer Registration Statement, use their
reasonable best efforts to register and qualify the Registrable Securities under
all applicable state securities or blue sky laws and, in the case of a Shelf
Registration Statement, cooperate with the selling Holders and their counsel to
register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any

 

-10-



--------------------------------------------------------------------------------

Holder of Registrable Securities covered by a Shelf Registration Statement shall
reasonably request in writing by the time the applicable Shelf Registration
Statement becomes effective; cooperate with such Holders in connection with any
filings required to be made with the Financial Industry Regulatory Authority
Inc.; and do any and all other acts and things that may be reasonably necessary
or advisable to enable each Holder to complete the disposition in each such
jurisdiction of the Registrable Securities owned by such Holder; provided that
neither the Company nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities included on such
Shelf Registration Statement and counsel for such Holders promptly and, if
requested by any such Holder or counsel, confirm such advice in writing (1) when
a Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement,
Prospectus or any Free Writing Prospectus or for additional information after
the Registration Statement has become effective, (3) of the issuance by the SEC
or any state securities authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the Company or any Guarantor
receives any notification with respect to the suspension of the qualification of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading (in the case of the
Prospectus, in light of the circumstances under which they were made) and (6) of
any determination by the Company or any Guarantor that a post-effective
amendment to a Registration Statement or any amendment or supplement to the
Prospectus or any Free Writing Prospectus would be required;

(vii) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, as promptly as practicable and provide prompt notice to each
Holder of the withdrawal of any such order or such resolution;

 

-11-



--------------------------------------------------------------------------------

(viii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities included on such Shelf Registration Statement, without
charge, at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested in writing);

(ix) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities included on such Shelf Registration Statement to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Holders may reasonably request at least one Business Day prior to the
closing of any sale of Registrable Securities;

(x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company and the Guarantors shall notify
the Holders of Registrable Securities to suspend use of the Prospectus or any
Free Writing Prospectus as promptly as practicable after the occurrence of such
an event, and such Holders hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Company and the
Guarantors have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or other than any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities included on
such Shelf Registration Statement and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Holders of Registrable Securities included on
such Shelf Registration Statement or their counsel) available for discussion of
such document; and the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement,
a Prospectus or any Free Writing Prospectus, or any document that is to be
incorporated by

 

-12-



--------------------------------------------------------------------------------

reference into a Registration Statement, a Prospectus or a Free Writing
Prospectus, of which the Initial Purchasers and their counsel (and, in the case
of a Shelf Registration Statement, the Holders of Registrable Securities and
their counsel) shall not have previously been advised and furnished a copy or to
which the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities or their counsel)
shall reasonably object in writing within five Business Days after receipt
thereof;

(xii) use reasonable best efforts to obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
initial effective date of a Registration Statement;

(xiii) use reasonable best efforts to cause the Indenture to be qualified under
the Trust Indenture Act in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be; cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use their reasonable best efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Company and its subsidiaries, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that if any such information is identified by the Company or
any Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Holder or Underwriter;

(xv) in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Company or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

(xvi) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Company has received notification of the matters to be so included in such
filing;

 

-13-



--------------------------------------------------------------------------------

(xvii) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, in an Underwritten Offering and in such connection, (1) to
the extent possible, make such representations and warranties to the Holders and
any Underwriters of such Registrable Securities with respect to the business of
the Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders of a majority in
principal amount of the Registrable Securities being sold and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Company and the Guarantors (and,
if necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
(to the extent permitted by applicable professional standards) and Underwriter
of Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus, Prospectus or Free Writing Prospectus,
and (4) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Registrable Securities
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; it being agreed that the representations
and warranties, opinions of counsel and comfort letters delivered in connection
with the initial offering of the Securities are customary; and

(xviii) (a) immediately upon consummation of the Merger, HJH and each Guarantor
(other than Holdings) enter into the Joinder to the Registration Rights
Agreement in the form attached as Annex A hereto and (b) so long as any
Registrable Securities remain outstanding, cause each Additional Guarantor upon
the creation or acquisition by the Company of such Additional Guarantor, to
execute a counterpart to this Agreement in the form attached hereto as Annex B
and to deliver such counterpart to the Initial Purchasers no later than five
Business Days following the execution thereof.

 

-14-



--------------------------------------------------------------------------------

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing; provided that if such Holder fails to provide the
requested information within 20 Business Days, the Company may exclude such
Holder’s Registrable Securities from such Shelf Registration Statement until
such time as the information is provided.

(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(3) or 3(a)(vi)(5) hereof,
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the Shelf Registration Statement until such Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantors, such Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Free Writing Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period, any such suspensions shall not exceed 45 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

(e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering and
reasonably acceptable to the Company. However, each Holder agrees that, neither
such Holder nor any Underwriter participating in any disposition pursuant to any
Registration Statement on such Holder’s behalf, will make any offer relating to
the Registrable Securities that would constitute an Issuer Free Writing
Prospectus (as defined in Rule 433 under the Securities Act) or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405 under
the Securities Act) required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Securities Act, unless it has
obtained the prior written consent of the Company.

 

-15-



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer.

(a) The Company has been advised that the Staff has taken the position that any
broker-dealer that receives Exchange Securities for its own account in the
Exchange Offer in exchange for Securities that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”) may be deemed to be an “underwriter” within the
meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Company and the Guarantors have been advised that it is the Staff’s position
that if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to use their reasonable best
efforts to amend or supplement the Prospectus contained in the Exchange Offer
Registration Statement for a period ending on the earlier of (i) 180 days after
the date the Exchange Offer Registration Statement becomes effective (as such
period may be extended pursuant to Section 3(d) of this Agreement) and (ii) the
date on which each Participating Broker-Dealer is no longer required to deliver
a prospectus in connection with market making or other trading activities, in
each case to the extent necessary to ensure that it is available for resales.
The Company and the Guarantors further consent to the delivery of such
Prospectus (or, to the extent permitted by law, agree to make available) by
Participating Broker-Dealers during such period in connection with the resales
contemplated by this Section 4.

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any such request that they may make pursuant to
Section 4(b) above.

5. Market Making.

(a) For so long as any of the Securities or Exchange Securities are outstanding
and Wells Fargo (in such capacity, the “Market Maker”) or any of its affiliates
(as defined in the rules and regulations of the SEC) owns any equity securities
of the Company, the Guarantors or any of their affiliates and proposes to make a
market in the Securities or Exchange Securities as part of its business in the
ordinary course, the following provisions shall apply for the sole benefit of
the Market Maker:

(i) The Company and the Guarantors shall (A) on the date that the Exchange Offer
Registration Statement or, if required hereby, the Shelf Registration Statement
is filed with the SEC, file a registration statement (the “Market Making
Registration Statement”) (which may be the Exchange Offer Registration Statement
or the Shelf Registration

 

-16-



--------------------------------------------------------------------------------

Statement if permitted by the rules and regulations of the SEC) and use their
commercially reasonable efforts to cause such Market Making Registration
Statement to become effective on or prior to the consummation of the Exchange
Offer or the initial effective date of the Shelf Registration Statement, as
applicable; (B) periodically amend such Market Making Registration Statement so
that the information contained therein complies with the requirements of
Section 10(a) under the Securities Act; (C) amend the Market Making Registration
Statement or amend or supplement the related Prospectus when necessary to
reflect any material changes in the information provided therein; and (D) amend
the Market Making Registration Statement when required to do so in order to
comply with Section 10(a)(3) of the Securities Act; provided, however, that
(1) prior to filing the Market Making Registration Statement, any amendment
thereto, any Free Writing Prospectus or any amendment or supplement to the
related Prospectus or Free Writing Prospectus, the Company will furnish to the
Market Maker copies of all such documents proposed to be filed, which documents
will be subject to the review of the Market Maker and its counsel and (2) the
Company and the Guarantors will not file the Market Making Registration
Statement, any amendment thereto, any Free Writing Prospectus or any amendment
or supplement to the related Prospectus or Free Writing Prospectus to which the
Market Maker and its counsel shall reasonably object unless the Company is
advised by counsel that such Market Making Registration Statement or Free
Writing Prospectus, or any such amendment or supplement is required to be filed
under applicable securities laws and the Company will provide the Market Maker
and its counsel with copies of the Market Making Registration Statement and any
Free Writing Prospectus and each amendment and supplement filed. Notwithstanding
the foregoing, the Company and the Guarantors may suspend the offering and sale
under a Market Making Registration Statement for a period or periods the Company
reasonably determines to be advisable for valid business reasons, but in any
event no such period shall be in excess of 45 days and not more than two
(2) times during any calendar year during which such Market Making Registration
Statement is required to be effective and usable hereunder (measured from the
effectiveness date of such Market Making Registration Statement to successive
anniversaries thereof) if (A) (i) the Company determines in good faith that such
action is in the best interests of the Company or (ii) such Market Making
Registration Statement, Prospectus, Free Writing Prospectus or amendment or
supplement thereto contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(B) the Company notifies the Market Maker within five business days before the
effectiveness of such suspension.

(ii) The Company shall notify the Market Maker and, if requested by the Market
Maker, confirm such advice in writing, (A) when any Market Making Registration
Statement, any post-effective amendment to the Market Making Registration
Statement, any Free Writing Prospectus or any amendment or supplement to the
related Prospectus or Free Writing Prospectus has been filed, and, with respect
to any Market Making Registration Statement or any post-effective amendment,
when the same has become effective; (B) of any request by the SEC for any
post-effective amendment to the Market Making Registration Statement, any
supplement or amendment to the related Prospectus or any Free Writing Prospectus
or for additional information; (C) the issuance by the SEC of any

 

-17-



--------------------------------------------------------------------------------

stop order suspending the effectiveness of the Market Making Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of the
Market Making Registration Statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act; (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Securities or Exchange Securities for sale in any jurisdiction or the
initiation or threatening of any proceedings for such purpose; and (E) of the
happening of any event that makes any statement made in the Market Making
Registration Statement, the related Prospectus or any Free Writing Prospectus or
any amendment or supplement thereto untrue or that requires the making of any
changes in the Market Making Registration Statement, such Prospectus or such
Free Writing Prospectus or amendment or supplement thereto, in order to make the
statements therein not misleading.

(iii) If any event contemplated by Section 5(a)(ii)(B) through (E) hereof occurs
during the period for which the Company and the Guarantors are required to
maintain an effective Market Making Registration Statement, the Company and the
Guarantors shall, subject to Section 5(a)(i) hereof, promptly prepare and file
with the SEC a post-effective amendment to the Market Making Registration
Statement or an amendment or supplement to the related Prospectus or Free
Writing Prospectus or file any other required document so that the Prospectus or
any Free Writing Prospectus will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(iv) In the event of the issuance of any stop order suspending the effectiveness
of the Market Making Registration Statement, any notice of objection pursuant to
Rule 401(g)(2) under the Securities Act or any order suspending the
qualification of the Securities or Exchange Securities for sale in any
jurisdiction, the Company and the Guarantors shall promptly use their
commercially reasonable efforts to obtain the withdrawal of such order or the
resolution of such objection, including by filing an amendment to the Market
Making Registration Statement on the proper form as necessary.

(v) The Company shall furnish to the Market Maker, without charge, (A) at least
one conformed copy of the Market Making Registration Statement and any
post-effective amendment thereto; and (B) as many copies of the related
Prospectus, any Free Writing Prospectus and any amendment or supplement thereto
as the Market Maker may reasonably request.

(vi) The Company and the Guarantors shall consent to the use of the Prospectus
contained in the Market Making Registration Statement, any Free Writing
Prospectus or any amendment or supplement thereto by the Market Maker in
connection its market-making activities.

(vii) Notwithstanding the foregoing provisions of this Section 5, the Company
and the Guarantors may for valid business reasons, including without limitation,
a potential material acquisition, divestiture of assets or other material
corporate transaction, notify

 

-18-



--------------------------------------------------------------------------------

the Market Maker in writing that the Market Making Registration Statement is no
longer effective or the Prospectus included therein or any Free Writing
Prospectus is no longer usable for offers and sales of Securities or Exchange
Securities and may issue any notice suspending use of such Market Making
Registration Statement or the Prospectus required under applicable securities
laws to be issued for so long as valid business reasons exist and the Company
and the Guarantors shall not be obligated to amend or supplement such Market
Making Registration Statement or the Prospectus included therein until it
reasonably deems appropriate. The Market Maker agrees that upon receipt of any
notice from the Company pursuant to this Section 5(a)(vii), it will discontinue
use of the Prospectus contained in the Market Making Registration Statement and
any Free Writing Prospectus until receipt of copies of the supplemented or
amended Prospectus or Free Writing Prospectus relating thereto or until advised
in writing by the Company that the use of the Prospectus contained in the Market
Making Registration Statement or the Free Writing Prospectus may be resumed.

(b) In connection with the Market Making Registration Statement, the Company
shall (i) make available for inspection by a representative of, and counsel
acting for, the Market Maker, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its subsidiaries and (ii) use its commercially reasonable efforts to
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all relevant information reasonably requested by such
representative or counsel or the Market Maker; provided that each Person
receiving such information shall take such actions as are necessary to protect
the confidentiality of such information unless (i) the disclosure of such
information is necessary to avoid or correct a material misstatement or omission
in the Market Making Registration Statement, any Free Writing Prospectus or any
amendment or supplement thereto, (ii) the release of such information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(iii) disclosure of such information is necessary or advisable, in the written
opinion of counsel of the Market Maker, in connection with any action, claim,
suit or proceeding, directly or indirectly, involving or potentially involving
such Market Maker and arising out of, based upon, relating to, or involving this
Agreement, or any transactions contemplated hereby or thereby or arising
hereunder or thereunder, or (iv) such information has been made generally
available to the public other than by the Market Maker or an “affiliate” (as
defined in Rule 405) thereof; provided, however, that prior notice shall be
provided as soon as practicable to the Company of the potential disclosure of
any such information pursuant to clauses (i), (ii) or (iii) of this sentence to
permit the Company to obtain a protective order (or waive the provisions of this
paragraph (b)) and that the Market Maker shall take such actions as are
necessary to protect the confidentiality of such information.

(c) Prior to the initial effective date of the Market Making Registration
Statement, the Company and the Guarantors shall use their commercially
reasonable efforts to register or qualify the Securities or Exchange Securities
for offer and sale under all applicable state securities or blue sky laws of
such jurisdictions as the Market Maker reasonably requests in writing, cooperate
with the Market Maker in connection with any filings required to be made with
FINRA and do any and all other acts or things that may be reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities or Exchange Securities covered by the Market Making Registration
Statement; provided that the Company and the Guarantors shall not be

 

-19-



--------------------------------------------------------------------------------

required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any jurisdiction where it would not otherwise be required to so
qualify, (ii) file any general consent to subject itself to service of process
in any such jurisdictions or (iii) subject itself to taxation in any such
jurisdiction if it not so subject.

(d) The Company and the Guarantors represent and agree that the Market Making
Registration Statement, any post-effective amendments thereto, any Free Writing
Prospectus, any amendments or supplements to the related Prospectus or any Free
Writing Prospectus and any documents filed by them under the Exchange Act will,
when they become effective or are filed with the SEC, as the case may be,
conform in all respects to the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC thereunder and will not,
as of each effective date of such Market Making Registration Statement or
post-effective amendments and as of the filing date of any Free Writing
Prospectus or amendments or supplements to such Prospectus or any Free Writing
Prospectus or filings under the Exchange Act, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Market Making Registration
Statement or the related Prospectus or any Free Writing Prospectus in reliance
upon and in conformity with written information furnished to the Company by the
Market Maker specifically for inclusion therein, which information the parties
hereto agree will be limited to the statements concerning the market-making
activities of the Market Maker to be set forth on the cover page and in the
“Plan of Distribution” section of the Prospectus (the “Market Maker’s
Information”).

(e) At the time of initial effectiveness of the Market Making Registration
Statement and concurrently with each time any Free Writing Prospectus is first
used or the Market Making Registration Statement shall be amended by
post-effective amendment, including by the filing of an annual report
incorporated by reference into the Market Making Registration Statement, or the
related Prospectus or any Free Writing Prospectus shall be amended or
supplemented, the Company shall (if requested in writing by the Market Maker)
furnish the Market Maker and its counsel with a certificate of an executive
officer to the effect that:

(i) the Market Making Registration Statement has become effective;

(ii) in the case of an amendment to the Market Making Registration Statement,
such amendment has become effective under the Securities Act as of the date and
time specified in such certificate, if applicable; and in the case of an
amendment or supplement to the Prospectus, such amendment or supplement to the
Prospectus was filed with the SEC pursuant to the subparagraph of Rule 424(b)
under the Securities Act specified in such certificate on the date specified
therein; and in the case of any Free Writing Prospectus or an amendment or
supplement to any Free Writing Prospectus, such Free Writing Prospectus or
amendment or supplement to the Free Writing Prospectus was filed with the SEC
pursuant to Rule 433 under the Securities Act on the date specified therein;

(iii) to the knowledge of such officer, no stop order suspending the
effectiveness of the Market Making Registration Statement has been issued,
including any notice of objection of the SEC to the use of the Market Making
Registration Statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Securities Act, and no proceeding for that purpose is
pending or threatened by the SEC; and

(iv) such officer has carefully examined the Market Making Registration
Statement, the Prospectus and any Free Writing Prospectus (and, in the case of
an amendment or supplement, such amendment or supplement) and as of the
applicable effective date of such Market Making Registration Statement, or the
date of such Free Writing Prospectus or any such amendment or supplement, as
applicable, the Market Making Registration Statement, the Prospectus and any
Free Writing Prospectus, as amended or supplemented, if applicable, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

-20-



--------------------------------------------------------------------------------

(f) The Company and the Guarantors, on the one hand, and the Market Maker, on
the other hand, hereby agree to indemnify each other, and, if applicable,
contribute to the other, in accordance with Section 6 of this Agreement.

(g) The Company and the Guarantors will comply with the provisions of this
Section 5 at their own expense and will reimburse the Market Maker for its
reasonable and documented expenses associated with this Section 5 (including
reasonable fees of one counsel for the Market Maker).

(h) The agreements contained in this Section 5 and the representations,
warranties and agreements contained in this Agreement shall survive all offers
and sales of the Securities and the Exchange Securities and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

(i) For purposes of this Section 5, (i) any reference to the terms “amend,”
“amendment” or “supplement” with respect to the Market Making Registration
Statement or the Prospectus contained therein or any Free Writing Prospectus
shall be deemed to refer to and include the filing under the Exchange Act of any
document deemed to be incorporated therein by reference and (ii) any reference
to the terms “Securities” or “Exchange Securities” shall be deemed to refer to
and include any securities issued in exchange for or with respect to such
Securities or Exchange Securities.

6. Indemnification and Contribution.

(a) The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless (i) each Initial Purchaser, the Market Maker, and each Holder,
their respective affiliates, directors and officers and each Person, if any, who
controls any Initial Purchaser or any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material

 

-21-



--------------------------------------------------------------------------------

fact contained in any Registration Statement or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, (2) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus, or in
any amendment thereof or any supplement thereto, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser, or
information relating to any Holder or the Market Maker Information furnished to
the Company in writing through Wells Fargo, any selling Holder or the Market
Maker, respectively, expressly for use therein and (ii) the Market Maker from
and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), that arise out of, or are based upon, any breach by the Company
of its representations, warranties and agreements contained in Section 5. In
connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, their respective affiliates and each Person who controls such Persons
(within the meaning of the Securities Act and the Exchange Act) to the same
extent as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement, any Prospectus, any
Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by or on behalf of such Holder expressly for use in any
Registration Statement, any Prospectus or any Free Writing Prospectus.

(c) The Market Maker agrees to indemnify and hold harmless the Company and the
Guarantors, the directors of the Company and the Guarantors and each officer of
the Company and the Guarantors who signed the Market Making Registration
Statement and each Person, if any, who controls the Company or the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any Market Maker’s Information furnished to the Company in writing by the
Market Maker expressly for use in any Market Making Registration Statement, any
Prospectus and any Free Writing Prospectus.

 

-22-



--------------------------------------------------------------------------------

(d) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a), (b) or (c) above, such Person (the “Indemnified Person”) shall promptly
notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) , (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) , (b) or (c). If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for the Market
Maker or any Initial Purchaser or their respective affiliates, directors and
officers and any control Persons of such Initial Purchaser or the Market Maker
shall be designated in writing by Wells Fargo, (y) for any Holder, its directors
and officers and any control Persons of such Holder shall be designated in
writing by the Majority Holders and (z) in all other cases shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Person shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(A) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

-23-



--------------------------------------------------------------------------------

(e) If the indemnification provided for in paragraphs (a), (b) and (c) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by Merger
Sub, the Company and the Guarantors from the offering of the Securities and the
Exchange Securities, on the one hand, and by the Holders from receiving
Securities or Exchange Securities registered under the Securities Act or the
Market Maker, on the other hand, or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Guarantors on the one hand and the Holders
or the Market Maker on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company and
the Guarantors on the one hand and the Holders or the Market Maker on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors or by the Holders or the Market Maker Information, as applicable, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(f) The Company, the Guarantors, the Holders and the Market Maker agree that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (e) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (e) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 6, in no event
shall a Holder or the Market Maker be required to contribute any amount in
excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder or the Securities sold by the Market
Maker exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 6 are several and not joint.

(g) The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(h) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, the Market Maker or any Holder or any Person controlling any Initial
Purchaser, the Market Maker or any Holder, or by or

 

-24-



--------------------------------------------------------------------------------

on behalf of the Company or the Guarantors or the officers or directors of or
any Person controlling the Company or the Guarantors, (iii) acceptance of any of
the Exchange Securities and (iv) any sale of Registrable Securities pursuant to
a Shelf Registration Statement or the Market Making Registration Statement.

7. General.

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders or the Market Maker
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities or the Market Maker
in this Agreement or otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent and with respect to the provisions of Section 5, the written
consent of the Market Maker; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 7
hereof shall be effective as against any Holder of Registrable Securities or the
Market Maker unless consented to in writing by such Holder or the Market Maker,
as applicable. Any amendments, modifications, supplements, waivers or consents
pursuant to this Section 7(b) shall be by a writing executed by each of the
parties hereto.

(c) Notices. Except as otherwise specified herein, all notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 7(c), which address initially is, with
respect to the Initial Purchasers, the address set forth in the Purchase
Agreement; (ii) if to the Company and the Guarantors, initially at the Company’s
address set forth in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 7(c); (iii) if to the Market Maker, initially at its address set forth
in the Purchase Agreement and thereafter at such other address, notice of which
is given in accordance with the provisions of this Section 7(c) and (iv) if to
such other persons, at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 7(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.

 

-25-



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third-Party Beneficiaries. Each Holder shall be a third-party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers and the Market Maker, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

(f) Counterparts. This Agreement may be signed on counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HAWK ACQUISITION SUB, INC. By:  

/s/    Paulo Basilio        

  Name: Paulo Basilio   Title: Vice President and Secretary HAWK ACQUISITION
INTERMEDIATE CORPORATION II By:  

/s/    Paulo Basilio        

  Name: Paulo Basilio   Title: Vice President and Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

WELLS FARGO SECURITIES, LLC

For itself and on behalf of the

several Initial Purchasers

By:  

/s/ Scott Yarbrough

  Name: Scott Yarbrough   Title: Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

Barclays Capital Inc.

Citigroup Global Markets Inc.

BB Securities Limited

BNP Paribas Securities Corp.

Credit Suisse Securities (USA) LLC

HSBC Securities (USA) Inc.

Itau BBA International Limited

Mitsubishi UFJ Securities (USA), Inc.

PNC Capital Markets LLC

Rabo Securities USA, Inc.

RBC Capital Markets, LLC

SMBC Nikko Capital Markets Limited

UBS Securities LLC



--------------------------------------------------------------------------------

Annex A

Form of Joinder to Registration Rights Agreement

[            ], 2013

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

as Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Wells Fargo Securities, LLC

550 South Tyron Street

Charlotte, NC 28202-4200

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement (the “Registration Rights
Agreement”) dated as of April 1, 2013 by and among Hawk Acquisition Sub, Inc., a
Delaware corporation (“Merger Sub”), Hawk Acquisition Intermediate Corporation
II (“Holdings”) and Wells Fargo Securities, LLC (“Wells Fargo”) for itself and
on behalf of J.P. Morgan Securities LLC, Barclays Capital Inc., Citigroup Global
Markets Inc. and the other initial purchasers set forth on Schedule I to the
Purchase Agreement (the “Initial Purchasers”) concerning the sale by Merger Sub
to the Initial Purchasers of $3,100 million aggregate principal amount of Merger
Sub’s 4.25% Second Lien Senior Secured Notes due 2020 (the “Notes”) and together
with the related guarantees (the “Securities”). Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Registration Rights Agreement.

H.J. Heinz Company (“HJH”), a Pennsylvania corporation, and each of the
subsidiaries listed on Schedule 1 hereto (collectively with Holdings, the
“Guarantors”) agree that this letter agreement is being executed and delivered
in connection with the issue and sale of the Securities pursuant to the Purchase
Agreement.

1. Joinder of the Successor Company. HJH hereby agrees to become bound by the
terms, conditions and other provisions of the Registration Rights Agreement with
all attendant rights, duties and obligations stated therein, with the same force
and effect as if originally named as “HJH” and the “Company” therein and as if
such party executed the Registration Rights Agreement on the date thereof.

2. Joinder of the Guarantors. Each of the Guarantors hereby agrees to become
bound by the terms, conditions and other provisions of the Registration Rights
Agreement with all attendant rights, duties and obligations stated therein, with
the same force and effect as if originally named as a Guarantor therein and as
if such party executed the Registration Rights Agreement on the date thereof.

3. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

4. Counterparts. This agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

5. Amendments. No amendment or waiver of any provision of this letter agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

6. Headings. The headings in this letter agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this letter
agreement will become a binding agreement among HJH and the Guarantors party
hereto and the several Initial Purchasers in accordance with its terms.

 

Very truly yours, H.J. HEINZ COMPANY By:  

 

  Name:   Title: [EACH OF THE GUARANTORS LISTED ON SCHEDULE 1 HERETO] By:  

 

  Name:   Title:

[Signature Page to Joinder to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantors



--------------------------------------------------------------------------------

Annex B

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of April 1,
2013, by and among Hawk Acquisition Sub, Inc., Hawk Acquisition Intermediate
Corporation II and Wells Fargo Securities, LLC and the several other initial
purchasers party thereto), as supplemented by the Joinder to the Registration
Rights Agreement, dated as of [            ], 2013, by and among H.J. Heinz
Company and the guarantors party thereto to be bound by the terms and provisions
of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
[            ], 20[    ].

 

By:  

 

  Name:   [                                         ]   Title:  
[                                         ] By:  

 

  Name:   [                                         ]   Title:  
[                                         ] By:  

 

  Name:   [                                         ]   Title:  
[                                         ]

[Counterpart to Registration Rights Agreement]